Martin, J.,
delivered the opinion of the eourt. The plaintiff alleges that the defen- • * dant has caused a fieri facias (obtained at fus . , , - suit, against her former husband) to be levied ' on 6.800 pounds of seed cotton, the property % of her son ; that her said husband died insolvent, after having taken the benefit of the act, obtained an injunction, which the defendant in action had dissolved ; she appealed. .and her petition alleges that the defendant is judge of the district, that includes the parish in which the judgment was rendered, and that the value of the cotton seized is sufficient to authorise an appeal from the parish court,, wherefore she prays the appeal to this court.
By the Code of Practice^ the judgments of parish courts are appealable from, when the amount demanded exceeds $100, art. 568; and the legislature has said the appeal must be brought to this court, when the district judge cannot sit on it. Ibid.
Woodruff for the plaintiff, Watts k Lobdell for the defendant.
The jurisdiction of parish courts extends to such cases only, in which the value in dispute does not exceed $300,
Our jurisdiction, by the constitution, extends to civil cases, in which the object in. dispute exceeds $300.
It is very clear that the constitution does not authorise us to sustain an appeal, when the value of the object in dispute is below' $300: can the legislature authorise us to do it? Is it not necessary we should inquire into this ; for, admitting that it can, it does not au-thorise an appeal from the parish court, unless the object in dispute be worth $100; nothing shows the value of the seed cotton seized, Tim petition alleges that it is sufficient to authorise an appeal; but this is not sworn to, and is stated argumentatively; we are only informed that, in the opinion of the appellant, it is of sufficient value; but that value should have been stated, before we could admit the conclusion.
It is therefore ordered, adjudged, and decreed that the appeal be dismissed with costs,;.